Fletcher, Presiding Justice,
dissenting.
Because the majority ignores the plain language of the workers’ compensation act in limiting tort immunity to insurers, I dissent.
OCGA § 34-9-11 expressly provides tort immunity to “any person who, pursuant to a contract or agreement with an employer, provides workers’ compensation benefits to an injured employee.” The legislature clearly intended for this language to be read more broadly than simply covering a narrower class of “insurers.” The identical language describing “any person” is contained within section 34-9-1 (3)’s definition of “employer.” OCGA § 34-9-1 (3) further states that “this term shall include his insurer as far as applicable.” Had the legislature intended the “any person” language to extend immunity only to insurers, then the inclusion of “insurers” separately from “any person” would not have been necessary. Construing OCGA § 34-9-11 as limiting immunity only to insurers renders meaningless this additional language and, thus, is contrary to well-settled rules of statutory construction.3
The broad language in George v. Ashland-Warren, Inc.4 that the *335“any person” language “was intended to provide tort immunity to workers’ compensation insurers” must be read in the context of that decision, in which no insurer was involved. The relevant contract in that case was an indemnity agreement, for which there is no statutory support. In the present case, however, the relevant contract is a workers’ compensation insurance policy within the meaning of OCGA § 34-9-120. This policy benefits Pogue exactly as any other workers’ compensation insurance policy would.5 Furthermore, the persuasiveness of the Ashland-Warren decision is undercut by the fact that its rationale was overturned in part by statute. OCGA § 34-9-23, enacted in 1994, no longer permits courts to liberally construe the act solely in favor of employees.
Decided November 4, 1996
Reconsideration denied November 22, 1996.
Davis, Gregory, Christy & Forehand, Hardy Gregory, Jr., Mundy & Gammage, John S. Husser, Gerry E. Holmes, for appellants.
S. Lester Tate III, Long, Aldridge & Norman, George Darden, for appellees.
Here, Oglethorpe Power assumed obligations by contract that are no different in substance from the obligations undertaken by service agencies and insurance carriers that are without a doubt entitled to immunity when they face allegations of negligent inspections.6 Oglethorpe Power obtained a policy of workers’ compensation insurance to insure prompt payment of benefits to injured workers. Additionally, Oglethorpe Power retained specialized safety personnel to perform inspections and make recommendations for improvements in workplace safety. There is no logical basis for treating Oglethorpe Power differently in terms of immunity given the statutory language that “any person” who provides benefits will not be subject to suit in tort.
I am authorized to state that Justice Sears joins in this dissent.

 State of Ga. v. C. S. B., 250 Ga. 261, 263 (297 SE2d 260) (1982) (courts must construe statutory language so as not to render it meaningless or mere surplusage).


 George v. Ashland-Warren, Inc., 254 Ga. 95 (326 SE2d 744) (1985).


 See, e.g., OCGA § 34-9-122 (defining type of policy to be issued); OCGA § 34-9-221 (establishing procedure for paying income benefits and penalties for delinquent payments).


 Hinkley v. Building Material Merchants Assn., 187 Ga. App. 345 (370 SE2d 201) (1988); Fred S. James & Co. v. King, 160 Ga. App. 697 (288 SE2d 52) (1981); Newton v. Liberty Mut. Ins. Co., 148 Ga. App. 694 (252 SE2d 199) (1979).